Exhibit 10.2
 
MEMORANDUM OF UNDERSTANDING dated January 10, 2012
 
 
This memorandum of Understanding (“MOU”) is entered into by and between
 
MagneGas Corporation
150 Rainville Road
Tarpon Springs, Florida 34689, U.S.A.
(“MNGA”)
 
and
 
MAASE SPRL (Magnegas Arc Applied Solutions Europe)
Rue Aux Fleurs 1
1000 Brussels Belgium (“MagneGas Europe”)
 
1. RECITALS
 
Whereas, MagneGas Corporation (“MNGA”) is a publicly traded corporation
organized and existing under the law of the state of Delaware with its principle
place of business in the state of Florida.
 
Whereas, MASSE SPRL (“MagneGas Europe”) is a corporation organized and existing
under the law of the country of Belgium.
 
Whereas, MNGA is engaged in the business of generating gaseous fuel from liquid
waste with its Plasma Arc Throw (“PAT”) Recyclers under U.S. patents and patent
applications as described in details in the website www.magnegas.com.
 
Whereas, MagneGas Europe is engaged in the same technology of PAT recyclers in
the continental Europe under European patents and patent applications.
 
Whereas, MNGA wants to acquire all the intellectual rights of the PAT technology
in Europe and MagneGas Europe is interested in selling said rights.
 
 
 

--------------------------------------------------------------------------------

 
 
THE PARTIES AGREE TO THE FOLLOWING
 
MagneGas Europe hereby grants to MNGA an exclusive option for the purchase of
all intellectual rights on the PAT Technology in Europe, including patents,
patent applications, copyrights, domain names and know-how, with the purchase to
occur at mutually acceptable terms and conditions. The exclusive option will
expire on December 31, 2012. The exclusive option is being granted in exchange
for the consideration to be given by MNGA to MagneGas Europe as described to
Schedule A, attached hereto.
 
 
In Faith
 
MagneGas Corporation
 
 
/s/ Ruggero Maria Santilli
   
01-10-12
 
Ruggero Maria Santilli 
   
Date
 
CEO
   
 
 

 
 
MAASE, SPRL
 
 
/s/ Ermanno Santilli
   
01-10-12
 
Ermanno Santilli
   
Date
 
President
   
 
 

 
 
 

--------------------------------------------------------------------------------

 
 
Schedule A
 
 

Testing of Magnegas for European client by KEMA Facility   $ 5,018            
Attorneys for reviewing Contracts, Graphic work for advertising Hydrogen
specialist Consulting fees   $ 12,327             Travel to Italian and English
clients by Magnegas personnel   $ 4,500              TOTAL   $ 21,908  

 
 